ORDER

*2On April 16,1986, Frank A. Calarco filed a petition for the revocation of his license to practice law in Wisconsin by consent, pursuant to SCR 21.10. In that petition the respondent disclosed that on February 28, 1986, he was convicted in U.S. District Court for the Eastern District of Wisconsin of conspiracy to obstruct justice and obstruction of justice, for which he was sentenced to five years' incarceration. That conviction was based on the respondent's having participated with another in attempting to obtain funds from a man who was free on bond pending appeal of a drug conviction on the pretense that the funds could be used to procure a reduction of the man's sentence. Subsequently, on March 11, 1986, the respondent was convicted in circuit court for Milwaukee county of forgery, for which he was sentenced to five years' incarceration, to run concurrently with the federal sentence. That conviction was based on the respondent's having delivered a mortgage with a forged signature to secure a $50,000 loan.
In his petition, the respondent stated that he could not successfully defend against charges of unprofessional conduct based on the matters underlying these convictions. The Board of Attorneys Professional Responsibility (Board) had investigated the respondent's conduct in those matters and intended to file a formal disciplinary complaint. On the basis of his voluntarily having closed his law practice following the filing of federal charges against him, the respondent requested that the court order the revocation of his license to practice law in Wisconsin effective September 1,1985.
The Board filed its report on the respondent's petition on April 16, 1986, in which it recommended that the respondent's petition be granted. However, the *3Board opposed the request that the revocation be deemed to have commenced September 1,1985, on the ground that the record established no circumstances which would justify giving retroactive effect to the court's order of revocation.
IT IS ORDERED that the petition of Frank A. Ca-larco for the revocation of his license by consent, pursuant to SCR 21.10, is granted and the license of Frank A. Calarco to practice law in Wisconsin is revoked, effective the date of this order.
IT IS FURTHER ORDERED that Frank A. Ca-larco comply with the provisions of SCR 22.26 concerning the duties of a person whose license to practice law in Wisconsin has been revoked.